Citation Nr: 1806023	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  12-14 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for intervertebral disc syndrome (IVDS) with left lower extremity radiculopathy.

2.  Entitlement to a payment date earlier than February 1, 2010, based on an effective date of January 1, 2010, for service-connected benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1977 to February 1995 and in the U.S. Army from August 2006 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for degenerative spondylosis of the lumbar spine and assigned a 0 percent rating effective January 1, 2010.  The matter has since been transferred to the RO in Columbia, South Carolina.

The Veteran appealed the initial rating assigned for his lumbar spine condition as well as the payment date of February 1, 2010, based on the January 1, 2010, effective date assigned for his various service-connected benefits.  

In a March 2012 rating decision, the Veteran's lumbar spine disability was recharacterized as IVDS with left lower extremity radiculopathy and assigned a 60 percent rating effective from January 1, 2010. 


FINDING OF FACT

In correspondence dated November 2017, the Veteran withdrew his claims for a higher initial rating for IVDS and a payment date earlier than February 1, 2010.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of an initial rating higher than 60 percent for IVDS with left lower extremity radiculopathy and a payment date earlier than February 1, 2010.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.

Prior to the promulgation of a decision in this case, the Veteran submitted a November 2017 statement indicating his intent to withdraw his appeal from consideration by the Board.  Therefore, a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to the above-listed issues.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board does not have jurisdiction to review the appeal for these claims, and it is dismissed.


ORDER

The appeal for an initial rating higher than 60 percent for IVDS with left lower extremity radiculopathy is dismissed.

The appeal for a payment date earlier than February 1, 2010, is dismissed.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


